PER CURIAM.
Petitioners in this medical malpractice action seek a writ of certiorari to reverse an order of the Circuit Court determining that the presuit investigation conducted by defendants/appellees complied with the provisions of section 766.106(3), Florida Statutes. The extraordinary remedy of certiorari will be granted only in those situations where the court acts without or in excess of its jurisdiction, or the order does not conform to the essential requirements of law and will cause material injury throughout the subsequent proceedings which cannot be remedied on appeal. Brooks v. Owens, 97 So.2d 693, 695 (Fla.1957). See also Pitcairn v. Vowell, 580 So.2d 219, 221 (Fla. 1st DCA1991). On the record before us, we cannot say that the ruling of the trial court departed from the essential requirements of law. Because the standard for certiorari has not been met, we deny the writ.
JOANOS, C.J., and MINER and WEBSTER, JJ., concur.